 

 
 
 
 
DIRECTOR FEE POLICY
 
 
The Board of Directors (“Board”) of the Federal Home Loan Bank of Des Moines
(“Bank”) adopts this policy governing compensation for its Chair, Vice Chair,
Board Committee Chairs, and all other Member and Independent Directors serving
on the Bank's Board, effective January 1, 2011.
 
I.     Annual Compensation
 
Annual compensation (“Annual Compensation”) for Bank Directors has been
determined after assessing recent studies1 on director compensation and taking
into account current efforts to closely manage overall operating costs. The
Annual Compensation in 2011 for Bank Directors shall be as follows:
 
2011
 
2010
Chairman of Board of Directors:
$
75,000
 
 
$
60,000
 
Vice Chairman of Board of Directors:
$
65,000
 
 
$
55,000
 
Chairman of Audit Committee:
$
60,000
 
 
$
55,000
 
Chairman of all other Board Committees:
$
55,000
 
 
$
50,000
 
All other Directors:
$
50,000
 
 
$
45,000
 

 
Individuals serving as Chair or Vice Chair of the Board shall not be entitled to
Annual Compensation in excess of the amount to which they are entitled for such
service due to concurrent service as Chair of a Board Committee.
 
II.     Expenses
 
The Bank shall reimburse directors and pay for necessary and reasonable travel,
subsistence, and other related expenses incurred in connection with performance
of their duties in accordance with the Bank's Travel and Entertainment Policy.
 
III.    Limits and Controls
 
Performance Requirements.    A Director shall receive one quarter of the Annual
Compensation following the end of each calendar quarter. If it is determined at
the end of the calendar year that a Director has attended less than 75% of the
meetings the Director was required to attend during such year, the Director will
not receive one quarter of the Annual Compensation for the fourth quarter of
such calendar year. In the event that a Director serves on the Board for only a
portion of a calendar year, or only serves as a Board Chair, Board Vice Chair,
or Committee Chair for a portion of a calendar year, then the Annual
Compensation to which such director is entitled for that calendar year shall be
adjusted accordingly on a pro-rata basis.
 
 
 
 
 
1    Director compensation analysis provided in September 2010 by McLagan
Partners recommended director pay in the range of $75,000 and $125,000.

 

--------------------------------------------------------------------------------

 

Directors are expected to attend all Board meetings and meetings of the
Committees on which they serve, and to remain engaged and actively participate
in all meetings. The Board of Directors reserves the right to direct the
Corporate Secretary to make appropriate adjustments in the payments to any
Director who regularly fails to attend Board meetings or meetings of Committees
on which the Director serves, or who consistently demonstrates a lack of
participation in or preparation for such meetings.
 
IV.    Roles and Responsibilities
 
The Board of Directors shall be responsible for any adjustments to the Annual
Compensation. The Corporate Secretary is responsible for processing fee payments
and expense reports and for remitting fees and expense reimbursements to
Directors on a quarterly basis.
 
The Board of Directors shall review and approve this policy annually.
 
 
 

 